DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 08/16/2022. In the paper of 08/16/2022, Applicant amended claims 1, 3-4, 9-12, 39 and 43. 
Accordingly, claims 1-4, 8-15, 39, 43, 74 and 79 are pending. Claims 5-7, 16-38, 40-42, 44-73, 75-78 and 80-99 are canceled. Claims 39, 43, 74 and 79 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), in an election made without traverse in the reply filed on 03/17/2021.

Status of the claims
Claims 1-4 and 8-15 are currently under examination.

Response to Arguments
Moot and/or Withdrawn Rejection(s)
The rejection of claim 95 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is moot based on the cancellation of the claim.
The rejection of claim 95 under 35 U.S.C. 101 is moot based on the cancellation of the claim.
The rejection of claims 1-4, 8-9, 12-15 and 95 under 35 U.S.C. 103 as being unpatentable over Lecomte et al. (2002, International journal of cancer, 100(5), pp.542-548) in view of Strohmeier et al. (2014, Microchimica Acta, 181(13-14), pp.1681-1688) is withdrawn based on claim amendments and Applicant’s arguments which was found to be persuasive. 
Applicant argues that Lecomte et al. do not teach assessing an amount of donor-specific cell-free DNA of a sample comprising donor-specific cell-free DNA and subject’s cell-free DNA (see Remarks of 08/16/2022, pg 7, 1st para). 
Because Lecomte et al. is directed to assessing the SNPs of cancer-specific cell-free DNA of a subject, the rejection citing Lecomte et al. and the other references here is withdrawn.
The rejection of claims 10-11 under 35 U.S.C. 103 as being unpatentable over Lecomte et al. (2002, International journal of cancer, 100(5), pp. 542-548) in view of Thierry et al. (2014, Nat Med 20(4):430-435) is withdrawn for the same reason as stated above for the rejection of claim 1 under 35 U.S.C. 103 citing Lecomte et al. and other reference(s). 
The rejection of claims 1-4 and 8-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,385,396 in view of Lecomte et al. (2002, International journal of cancer, 100(5), pp.542-548) is withdrawn in view of new claim amendments since the new claim amendments are sufficient to overcome of Lecomte et al.
A new rejection of claims 1-4 and 8-15 on the ground of nonstatutory double patenting was necessitated by the amendments and is presented below. 
The rejection of claim 95 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,385,396 in view of Lecomte et al. (2002, International journal of cancer, 100(5), pp.542-548) is moot based on the cancellation of the claim.
The rejection of claims 1-4 and 8-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,472,680 in view of Lecomte et al. (2002, International journal of cancer, 100(5), pp.542-548) is withdrawn in view of new claim amendments since the new claim amendments are sufficient to overcome of Lecomte et al.
The rejection of claim 95 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,472,680 in view of Lecomte et al. (2002, International journal of cancer, 100(5), pp.542-548) is moot based on the cancellation of the claim.

Argument(s) 
Applicant’s arguments filed 08/16/2022 with respect to the rejection of claims 1-4 and 8-15 under 35 U.S.C. 103 and rejections of claims 1-4 and 8-15 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,385,396 and over claims 1-12 of U.S. Patent No. 10,472,680 have been fully considered and are persuasive. The rejections are withdrawn.  
However, new ground(s) of rejections are made as presented below.

Claim Objections
Claim 3 is objected to because of the following informalities: Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate thereof of claim 1. 
Claim 3 is directed to an additional step of determining the amount of the donor-specific cell-free DNA in the sample from the results. However, because the preamble of claim 1 encompass and recites the limitation of “obtaining results so as to determine the amount of donor-specific cell-free DNA in the sample” and because the preamble of claim 1 is directed to assessing an amount of the donor-specific cell-free DNA in a sample, claim 1 necessarily includes a step of determining the amount of donor-specific cell-free DNA in a sample. Claim 1 already includes the limitation recited by claim 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 8 recites the limitation “wherein the another primer pair of the at least two primer pairs also comprises a 3’ penultimate mismatch relative to the another allele of the SNV target but a 3’ double mismatch relative to the one allele of the SNV target in a primer and specifically amplifies the another allele of the SNV target”.

Claim 8 depends claim 1. 
Claim 1 is construed as requiring at least 6 sets that are for assessing 6 SNPs, each of the set having two primer pairs or 4 primers per set.
Claim 1 requires at least 24 primers).

For each double primer pairs of a set: 
Claim 1 requires: 
a first primer of primer pair 1 for a first allele; 
a second primer comprising a 3’ penultimate mismatch to the first allele/SNV but double mismatched to “another” (third) allele/SNV; and 
a third and/or fourth primer(s) of primer pair 2 for the another/second allele.

Claim 8 is confusing because of the underlined phrase in the limitation of “a 3’ penultimate mismatch relative to the another allele of the SNV target but a 3’ double mismatch relative to the one allele of the SNV target in a primer and specifically amplifies the another allele of the SNV target”.

It is not clear how to interprete the underlined because the third and/or fourth primers are matched for the “another” (second) allele, thus no mismatches are expected to the second allele. 
The issue is whether or not claim 8 is directing a third and/or fourth primer(s) of primer pair 2 to show a 3’ penultimate mismatch to the first allele/SNV as well as a double mismatched to a new (third) allele/SNV.
There are too many recitation of “another allele” and “one allele” in claim 8 and these recitations renders the claim confusing, and difficult to follow and thus, indefinite. 
Applicant is required to either clarify claim 8; or amend claim 8 for clarity or cancel claim 8.

Claim 15 is confusing because of the underlined phrase “at least” present in the recited limitation, “wherein the at least 6 SNV informative targets is at least 7, 8…31 or 32 SNV informative targets”. The scope of at least 6 SNV targets that corresponds to at least 7 SNV targets is unclear.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 is directed to an additional step of determining the amount of the donor-specific cell-free DNA in the sample from the results. However, because the preamble of claim 1 encompass and recites the limitation of “assessing an amount of donor-specific cell-free DNA in a sample”, claim 1 necessarily includes a step of determining the amount of donor-specific cell-free DNA in a sample. Claim 1 already includes the limitation recited by claim 3 and claim 3 is not further limiting of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (2015, BMJ open, 5(7), e007648 pp 1-8) in view of Veselovska (2011, Thesis, Dept of Genetics and Microbiol., pp 1-104) and Lecomte et al. (2002, International journal of cancer, 100(5), pp.542-548: previously cited), Wangkumhang et al. (2007, BMC genomics, 8(1), pp.1-9) and Taira et al. (2011, Clinica chimica acta, 412(1-2), pp.53-58).

Claim 1 
Regarding claim 1, Chen et al. teach a method of assessing amounts of donor-specific cell-free DNA (paternally inherited SNPs of fetal DNA detected and assessed) in a sample obtained from a pregnant subject, said sample comprising donor-specific cell-free DNA (fetal DNA) and subject cell-free DNA (maternal DNA) (see section of the abstract entitled “Objectives”).

Specifically, Chen et al. teach for each one single nucleotide variant (SNV) target of a plurality of SNV targets, Chen et al. teach:
performing an amplification-based quantitative assay on the sample, or portion thereof (see section of the abstract entitled “Outcome measures” and pg 3, left col, section entitled “Genotyping of parental DNA”).

Chen et al. provides a set of primer pairs for SNP informative targets (three common mutations in the β globin gene: CD41/42, IVS1-5, IVS2-654) (see primers disclosed on pg 8 in Online supplementary Table 1 (reproduced below); and see pg 3, left col., section entitled “Genotyping of parental DNA” and section entitled “Identification of SNPs in the paternal alleles in fcDNA”). 
For each SNV target, Chen et al. teach one of the primer pair is for normal allele (CD41/42 SNP 1NR) while the other is for mutant allele (CD41/42 SNP1DR). (section entitled “Genotyping of parental DNA”).

The Online supplementary Table 1 discloses at least one set comprising two ARMS primer pairs (see primer pair for detecting CD41/42 mutations: wherein a first primer pair consists of the combination of SNP 1F and SNP1NR shown in Supplementary table 1 below and primer pair 2 consists of the combination of SNP 1F and SNP1DR shown in Supplementary table 1 below).

    PNG
    media_image1.png
    420
    626
    media_image1.png
    Greyscale


Concerning a limitation recited by claim 1, Chen et al. teach one primer comprising a 3’ penultimate mismatch relative to one allele of the SNV target but a 3' double mismatch relative to another allele of the SNV target. 
Since there are 3 mismatches at the 3’ end of the SNP 1DR primer relative to the SNP IR primer, tThe CD41/42 SNP 1DR primer (for mutant allele) shows a 3’ penultimate base C relative to the SNP 1NR primer. The CD41/42 SNP 1DR primer (for mutant allele) also shows a 3’ double mismatch (CT) to SNP 1NR primer (for the normal allele). 

Regarding claim 1, Chen et al. further teach obtaining or providing results from the amplification-based quantitative assays to determine the amount of donor-specific cell-free DNA in the sample. Regarding claim 1, Chen et al. teach results that are informative results of the amplification-based quantitative assays (see pg 5, Fig. 2 and Table 1).

Omitted from Chen et al. (claims 1, 8-11)
Regarding claim 1, Chen et al. do not teach primer pairs for at least 6 single nucleotide variant (SNV) targets. Chen et al. do not teach the primer that has a 3’ penultimate mismatch to a first allele also has “a 3’ double mismatch relative to a second “another” allele.

Regarding claim 8, Chen et al. do NOT teach wherein the another primer pair of the at least two primer pairs also comprises a 3' penultimate mismatch relative to the another allele of the SNV target but a 3’ double mismatch relative to the one allele of the SNV target in a primer and specifically amplifies the another allele of the SNV target.

Regarding claim 9, Chen et al. do NOT teach the amount is an absolute value for the donor-specific cell-free DNA in the sample.

Regarding claim 10, Chen et al. do NOT teach the amount is a relative value for the donor-specific cell-free DNA in the sample.

Regarding claim 11, Chen et al. do NOT teach the amount is the ratio or percentage of donor-specific   cell-free DNA to subject cell-free DNA or total cell-free DNA.

Veselovska (2011) (claims 1, 8-11)
Regarding claim 1, Veselovska it already a matter of routine convention to make and use a primer set for assessing at least four SNV targets (rs1076160, rs11243939, rs13295430 and SNP at an allele of chr9: 135778164 identified at 2242C>T) (see Table 8 on pg 44 and see reference to Wangkumhang et al., WASP software on pg 43, section 3.7). 
For the rs1076160 SNV target, Veselovska teach a primer set comprising 4 primer pairs (4 forward primers and a common reverse primer) (see Table 8 on pg 44). 

The forward primers are reproduced below are in the same order as reported in Table 8 of Veselovska.
A mismth    primer 1		TCAGACCCAGACAGTATGTCTCCAA
G mismth    primer 2		TCAGACCCAGACAGTATGTCTCCAG
A matched  primer 3		TCAGACCCAGACAGTATGTCTCCCA
G matched  primer 4		TCAGACCCAGACAGTATGTCTCCCG
Concerning claim 1, Veselovska teach the “A mismth primer 1” (3’ AA) that comprises a 3’ penultimate mismatch relative to “A matched primer 3” (3’ CA) but a 3’ double mismatch relative to “G matched primer 4” (3’ end CG).
Concerning claim 8, Veselovska teach the “A mismth primer 3” (3’ CA) that comprises a 3’ penultimate mismatch relative to “A matched primer 1” (3’ AA) but a 3’ double mismatch relative to “G mismth primer 2” (3’ end AG).


    PNG
    media_image2.png
    644
    794
    media_image2.png
    Greyscale

Regarding claims 9-11, Veselovska teach it a matter of routine practice to determine an absolute value for the cell-free DNA in the sample (via AS-qRT-PCR) and also teach determining relative amount of fetal DNA in a maternal sample (pg 43-44, section 3.7 which discloses allele specific real-time PCR, a process that produces absolute values; pg 27, last para; pg 28, section 2.5.1 and pg 29, 1st and 2nd para).

Lecomte (2002) (claims 1, 8, 13-15)
Regarding claim 1, Lecomte et al. teach screening of plasma for KRAS2 mutations in codons 12 and 13 using a mutant allele-specific amplification (MASA) method (abstract and pg 543, right col., 1st two paragraphs and pg 544, all text of section entitled “Detection of tumor-associated DNA in plasma”), said MASA method providing the primer pair sets of Table 1 of pg 543, reproduced below.
Regarding claims 1, 13 and 15, Lecomte it already a matter of routine convention to make and use a primer set for assessing 12 SNVs (thus, meeting the instant limitation of performing amplification to assess at least six SNV targets). Lecomte et al. provide primer pairs for G12R, G12C, G12S, G12A, G12V, G12D mutations of KRAS codon 12; and for the G13R, G13C, G13S, G13A, G13V,G13D mutations of KRAS codon 13) (Table 1 of pg 543).

Regarding claim 1, Lecomte et al. teach a sense KRAS G12S primer (3’ CCA) of Table 1 which comprises a 3’ penultimate mismatch relative to the KRAS G12A allele of the (3’ TAC) SNV target of Table 1 below, but a 3’ double mismatch relative to KRAS G12V allele of the (3’ TAT) SNV target of Table 1.
Regarding claim 8, Lecomte et al. teach a sense KRAS G12V primer (3’ TAT) of Table 1 comprises a 3’ penultimate mismatch relative to the KRAS G12S allele (3’ CCA) and KRAS G12C allele (3’ CCT), but a 3’ double mismatch relative to KRAS G12R allele of the (3’ CCC) SNV target of Table 1.

    PNG
    media_image3.png
    499
    1157
    media_image3.png
    Greyscale


Taira et al. (2011) (claim 9)
Regarding claim 9, Taira et al. teach the amount is an absolute value for the donor-specific cell-free DNA in the sample (pg 54, right col., section 2.5 entitled “AS-qPCR”).



Chen et al. (claims 2-4, 12, 14)
Regarding claim 2, Chen et al. teach wherein the results are provided in a report (since Chen et al. published their amplification results in the instant 2015 publication that is cited).

Regarding claim 3, Chen et al. teach wherein the method further comprises determining the amount of the donor-specific cell-free DNA in the sample from the results (see all txts of page 4).

Regarding claim 4, Chen et al. teach wherein the results comprise the amount of the donor-specific cell-free DNA in the sample (the amount of the donor-specific cell-free DNA in the sample would necessarily be reflected by the amplification assay).

Regarding claim 12, Chen et al. teach obtaining the genotype of the donor-specific cell-free and/or subject cell-free DNA (pg 5, Table 1).

Regarding claim 14, Chen et al. teach obtaining the primer pairs for each SNV targets (see Online Supplementary Table 1).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the amplification-based quantification assay of Chen et al. by providing allele-specific (AS) primers according to Veselovska and/or Lecomte et al. 
Chen et al. teach primer set(s) comprising allele-specific primers targeting a plurality of SNV targets, where each set tend to provide a common primer to work in combination with at least a pair of primers that are nearly identical in sequence but with a single mismatch introduced at the 3’ terminal base. Veselovska and/or Lecomte et al., similar to Chen et al. teach primers with utility for mismatch amplification. The primers of Veselovska and/or Lecomte et al. introduce one deliberate 'mismatch' at the 3’ penultimate (second to last of the 3'-end) base of the AS primers; or introduce deliberately, double mismatches at the 3’ end of the primer for a selective/enhanced amplification of specific SNV targets over others; or over wildtype.
The ordinary skilled artisan would have readily recognized the primers of Veselovska and/or Lecomte et al. as functionally equivalent alternatives of the primers taught by Chen et al., said primers of the three references being made and used for mismatch amplification.
Furthermore, in view of the disclosure of Wangkumhang et al., Chen et al., Veselovska and/or Lecomte et al., the ordinary skilled artisan would have been readily privy of how to make the instant primer set for targeting a plurality of SNV targets, said primer set comprising a first primer for specifically amplifying a first SNV target of a first allele, said first primer comprising a 3’ penultimate mismatch relative to a second SNV target but a 3’ double mismatch relative to a third SNV target and, the primer set further comprising a second primer for specifically amplifying the second SNV target of an allele
The ordinary skilled artisan would have been motivated to assess the amount of cell-free fetal/donor DNA of a maternal plasma sample with a primer set made according to Wangkumhang et al., Chen et al., Veselovska and/or Lecomte et al. because Chen et al. and Veselovska teach the primers are amenable for SNP discovery in a maternal sample comprising cell free fetal DNA.
The ordinary skilled artisan wanting discovery of more SNV targets would have been readily apprised on add more primers to the primer sets for at least six SNV targets).  
The ordinary skilled artisan would have been able to determine the absolute amount for the fetal/donor cfDNA (cell-free DNA) of a maternal sample; as well as the relative amount of the fetal/donor cfDNA (cell-free DNA) to maternal DNA using quantification approach that underlines real-time PCR. The prior art has establish ΔCt value for absolute value and the 2-ΔΔt is known to provide relative value while the percent/ratio of fetal DNA to total DNA from the amounts quantified via real time PCR. 
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 1-4 and 8-15 are prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 8-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 10, 13, 22, 27, 36, 50, 57, 60, 64, 66, 70, 74, 78, 80, 87, 89-91 of copending Application No. 16/623,719 in view of Veselovska (2011, Thesis, Dept of Genetics and Microbiol., pp 1-104: newly cited) and Lecomte et al. (2002, International journal of cancer, 100(5), pp.542-548: previously cited), Wangkumhang et al. (2007, BMC genomics, 8(1), pp.1-9: newly cited) and Taira et al. (2011, Clinica chimica acta, 412(1-2), pp.53-58: newly cited).

The instant claim 1 recites “method of assessing an amount of donor-specific cell- free DNA in a sample from a subject, the sample comprising donor-specific and subject cell-free DNA, 
the method comprising:
for each of at least 6 single nucleotide variant (SNV) informative targets, 
performing an amplification-based quantification assay on the sample, or portion thereof, with at least two primer pairs, wherein each primer pair comprises a forward primer and a reverse primer,
wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch in a primer relative to one allele of the SNV target but a 3’ double mismatch relative to another allele of the SNV target and specifically amplifies the one allele of the SNV target, 
and the another of the at least two primer pairs specifically amplifies the another allele of the SNV target, and 
obtaining or providing results from the amplification-based quantification assays to determine the amount of donor-specific cell-free DNA in the sample”.

Claim 1 of copending Application No. 16/623,719 recites: 
“a method of assessing a sample from a transplant subject, 
the method comprising: 
(a) taking a blood, plasma, or serum sample from the subject; and 
(b) performing multiplexed targeted polymerase chain reaction (PCR) amplification on the sample to determine determining an amount of donor-specific cell-free DNA (DS cf-DNA) in the sample from the subject,
wherein the subject has or is suspected of having a cellular rejection grade, such as of CRI, CR2 or lower, CRI or greater, or CR2 or greater or wherein the subject has, is suspected of having, has had, or is at risk of having a condition or disease of the transplanted organ or wherein the subject has or is suspected of having antibody-mediated rejection or wherein the subject has or is suspected of having a transplant organ injury; and 
(b) reporting and/or recording the amount of DS cf-DNA

Although the claims are not identical, they are not patentably distinct from each other.
Both the method of the instant claims and the claims of copending Application No. 16/623,719 require determining an amount of donor-specific cell-free DNA in sample from a subject.
Claim 57 of copending Application No. 16/623,719 further requires:
(a) performing an amplification-based quantification assay, such as a polymerase chain reaction (PCR) quantification assay, on the sample, or a portion thereof, with at least two primer pairs, 
wherein each primer pair comprises a forward primer and a reverse primer, 
wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch in a primer relative to one allele of the SNV target, but a 3’ double mismatch relative to another allele of the SNV target and specifically amplifies the one allele of the SNV target, and another of the at least two primer pairs specifically amplifies to another allele of the SNV target, and
(b) assessing the amount of DS cf-DNA based on the results.

Veselovska teach it matter of routine practice in the art to screen the maternal plasma for donor DNA i.e. fetal DNA (see Veselovska., pg 43-44 and Table 8).
Veselovska teach primers having the claimed structure and teach conventional use of these primers for mismatch amplification before the effective filing date of the instant invention (see below; reproduced from Table 8 of Veselovska on pg 44).

The forward primers are reproduced below are in the same order as reported in Table 8 of Veselovska.
A mismth    primer 1		TCAGACCCAGACAGTATGTCTCCAA
G mismth    primer 2		TCAGACCCAGACAGTATGTCTCCAG
A matched  primer 3		TCAGACCCAGACAGTATGTCTCCCA
G matched  primer 4		TCAGACCCAGACAGTATGTCTCCCG

Veselovska teach the “A mismth primer 1” (3’ AA) that comprises a 3’ penultimate mismatch relative to “A matched primer 3” (3’ CA) but a 3’ double mismatch relative to “G matched primer 4” (3’ end CG).
Veselovska teach the “A mismth primer 3” (3’ CA) that comprises a 3’ penultimate mismatch relative to “A matched primer 1” (3’ AA) but a 3’ double mismatch relative to “G mismth primer 2” (3’ end AG).


    PNG
    media_image2.png
    644
    794
    media_image2.png
    Greyscale


Lecomte teach that the prior art contemplated assessing more than 6 SNV targets AND using for each one SNV targets, a primer set comprising two primer pairs, for a first primer pair, the first primer specifically amplifies a first SNV target, said first primer comprises a 3’ penultimate mismatch relative to a second SNV target, but a 3’ double mismatch relative to a third SNV target, 
wherein the primer set further comprises a primer pair that specifically amplifies to second SNV.

Lecomte et al. teach a sense KRAS G12S primer (3’ CCA) of Table 1 below which comprises a 3’ penultimate mismatch relative to the KRAS G12A allele of the (3’ TAC) SNV target of Table 1 below, but a 3’ double mismatch relative to KRAS G12V allele of the (3’ TAT) SNV target of Table 1.
Lecomte et al. teach a sense KRAS G12V primer (3’ TAT) of Table 1 comprises a 3’ penultimate mismatch relative to the KRAS G12S allele (3’ CCA) and KRAS G12C allele (3’ CCT), but a 3’ double mismatch relative to KRAS G12R allele of the (3’ CCC) SNV target of Table 1.


    PNG
    media_image3.png
    499
    1157
    media_image3.png
    Greyscale


Wangkumhang et al. teach primer design guidance for primers having the claimed structures (entire document).

Veselovska and Taira et al. teach that the amount of donor cfDNA/ mutant cfDNA of a sample was already provided as an absolute value, a relative value or a ratio or percentage of donor-specific cell-free DNA to subject cell-free DNA or total cell-free DNA.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the methods of copending Patent No. 16/623,719 and to determine of the amounts of donor-specific cell free DNA in a sample, by performing the (MASA) amplification-based quantification assay as taught by Veselovska and/or Lecomte et al. with primers designed with guidance provided by Wangkumhang. Veselovska and/or Lecomte et al. show the applicability of these types of mismatch primers for non-invasive amplification of a plurality of SNV targets (> 6 targets) and for determining the amount of cell-free fetal/donor DNA of the subject’s sample and assessment of the sample 

This is a provisional nonstatutory double patenting rejection.

Claims 1-4 and 8-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 13-15, 29, 34, 37, 41, 43-45, 48, 54 and 92 of copending Application No. 16/623,725 in view of Veselovska (2011, Thesis, Dept of Genetics and Microbiol., pp 1-104: newly cited) and Lecomte et al. (2002, International journal of cancer, 100(5), pp.542-548: previously cited), Wangkumhang et al. (2007, BMC genomics, 8(1), pp.1-9: newly cited) and Taira et al. (2011, Clinica chimica acta, 412(1-2), pp.53-58: newly cited).

The instant claim 1 recites “method of assessing an amount of donor-specific cell- free DNA in a sample from a subject, the sample comprising donor-specific and subject cell-free DNA, 
the method comprising:
for each of at least 6 single nucleotide variant (SNV) informative targets, 
performing an amplification-based quantification assay on the sample, or portion thereof, with at least two primer pairs, wherein each primer pair comprises a forward primer and a reverse primer,
wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch in a primer relative to one allele of the SNV target but a 3’ double mismatch relative to another allele of the SNV target and specifically amplifies the one allele of the SNV target, 
and the another of the at least two primer pairs specifically amplifies the another allele of the SNV target, and 
obtaining or providing results from the amplification-based quantification assays to determine the amount of donor-specific cell-free DNA in the sample”.

Claim 1 of copending Application No. 16/623,725 recites: 
“method of assessing a sample from a transplant subject, the method comprising: 
determining an amount of donor-specific cell-free DNA (DS cf-DNA) and/or total cf-DNA in at least two samples taken from the subject each at a different time, 
wherein at least one sample is taken within 8 days of the transplant; and 
wherein the sample is a blood, plasma or serum sample from the subject, 
wherein determining the amount of DS cf-DNA comprises performing multiplexed targeted PCR amplification on cf-DNA extracted from the blood, plasma or serum sample or DNA derived therefrom to amplify at least 50 single nucleotide variant (SNV) targets (b) reporting and/or recording the amounts of DS cf DNA and/or total cf DNA”.

Claim 34 of copending Application No. 16/623,725 recites: 
“wherein the amount of DS cf-DNA and/or total cf-DNA is determined or obtained by:
(a) for a plurality of single nucleotide variant (SNV) targets, 
performing an amplification-based quantification assay, such as a polymerase chain reaction (PCR) quantification assay, on the sample, or a portion thereof, with at least two primer pairs, 
wherein each primer pair comprises a forward primer and a reverse primer, wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch in a primer relative to one allele of the SNV target, but a 3’ double mismatch relative to another allele of the SNV target and specifically amplifies the one allele of the SNV target, and 
another of the at least two primer pairs specifically amplifies to another allele of the SNV target, and (b) assessing the amount of DS cf-DNA and/or total cf-DNA based on the results”.

Although the claims are not identical, they are not patentably distinct from each other.

Both the method of the instant claims and the claims of copending Application No. 16/623,725 require determining of an amount of donor-specific cell-free DNA in sample of a subject.

Veselovska teach it matter of routine practice in the art to screen the maternal plasma for fetal/donor DNA (see Veselovska., pg 43-44 and Table 8).
Veselovska also teach primers having claimed structure and teach the conventional use of these primers for screening using mismatch amplification before the effective filing date of the instant invention (see below; reproduced from Table 8 of Veselovska on pg 44).

The forward primers are reproduced below are in the same order as reported in Table 8 of Veselovska.
A mismth    primer 1		TCAGACCCAGACAGTATGTCTCCAA
G mismth    primer 2		TCAGACCCAGACAGTATGTCTCCAG
A matched  primer 3		TCAGACCCAGACAGTATGTCTCCCA
G matched  primer 4		TCAGACCCAGACAGTATGTCTCCCG

Veselovska teach the “A mismth primer 1” (3’ AA) that comprises a 3’ penultimate mismatch relative to “A matched primer 3” (3’ CA) but a 3’ double mismatch relative to “G matched primer 4” (3’ end CG).
Veselovska teach the “A mismth primer 3” (3’ CA) that comprises a 3’ penultimate mismatch relative to “A matched primer 1” (3’ AA) but a 3’ double mismatch relative to “G mismth primer 2” (3’ end AG).


    PNG
    media_image2.png
    644
    794
    media_image2.png
    Greyscale


Lecomte teach that the prior art contemplated assessing more than 6 SNV targets AND using for each one SNV targets, a primer set comprising two primer pairs, for a first primer pair, the first primer specifically amplifies a first SNV target, said first primer comprises a 3’ penultimate mismatch relative to a second SNV target, but a 3’ double mismatch relative to a third SNV target, 
wherein the primer set further comprises a primer pair that specifically amplifies to second SNV.

Lecomte et al. teach a sense KRAS G12S primer (3’ CCA) of Table 1 below which comprises a 3’ penultimate mismatch relative to the KRAS G12A allele of the (3’ TAC) SNV target of Table 1 below, but a 3’ double mismatch relative to KRAS G12V allele of the (3’ TAT) SNV target of Table 1.
Lecomte et al. teach a sense KRAS G12V primer (3’ TAT) of Table 1 comprises a 3’ penultimate mismatch relative to the KRAS G12S allele (3’ CCA) and KRAS G12C allele (3’ CCT), but a 3’ double mismatch relative to KRAS G12R allele of the (3’ CCC) SNV target of Table 1.


    PNG
    media_image3.png
    499
    1157
    media_image3.png
    Greyscale


Wangkumhang et al. teach primer design guidance for primers having the claimed structures (entire document).

Veselovska and Taira et al. teach that the amount of donor cfDNA/ mutant cfDNA of a sample was already provided as an absolute value, a relative value or a ratio or percentage of donor-specific cell-free DNA to subject cell-free DNA or total cell-free DNA.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the methods of copending Patent No. 16/623,725 and to determine the amounts of donor-specific cell free DNA in a sample obtained from a subject, by performing the (MASA) amplification-based quantification assay as taught by Veselovska and/or Lecomte et al. with primers designed with guidance provided by Wangkumhang. 
Veselovska and/or Lecomte et al. show the applicability of these types of mismatch primers for non-invasive amplification of a plurality of SNV targets in sample of a subject and to determine the amount of cell-free donor DNA of a subject’s sample and assess the sample from the subject. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-4 and 8-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9, 11, 17, 21, 27, 29, 31-32, 35, 37, 39, 41, 46 of copending Application No. 17/093,298 in view of Veselovska (2011, Thesis, Dept of Genetics and Microbiol., pp 1-104: newly cited) and Lecomte et al. (2002, International journal of cancer, 100(5), pp.542-548: previously cited), Wangkumhang et al. (2007, BMC genomics, 8(1), pp.1-9: newly cited) and Taira et al. (2011, Clinica chimica acta, 412(1-2), pp.53-58: newly cited).

The instant claim 1 recites “method of assessing an amount of donor-specific cell- free DNA in a sample from a subject, the sample comprising donor-specific and subject cell-free DNA, 
the method comprising:
for each of at least 6 single nucleotide variant (SNV) informative targets, 
performing an amplification-based quantification assay on the sample, or portion thereof, with at least two primer pairs, wherein each primer pair comprises a forward primer and a reverse primer,
wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch in a primer relative to one allele of the SNV target but a 3’ double mismatch relative to another allele of the SNV target and specifically amplifies the one allele of the SNV target, 
and the another of the at least two primer pairs specifically amplifies the another allele of the SNV target, and 
obtaining or providing results from the amplification-based quantification assays to determine the amount of donor-specific cell-free DNA in the sample”.

Claim 1 of copending Application No. 17/093,298 recites: 
“method of assessing an amount of non-native nucleic acids in a sample from a subject at risk of, having or suspected of having cancer and/or noise, background or discordance QC, 
the sample comprising non-native and native nucleic acids, 
the method comprising:
(1) for a plurality of single nucleotide variant (SNV) targets, 
performing an amplification-based quantification assay on the sample, or portion thereof, with at least two primer pairs, wherein each primer pair comprises a forward primer and a reverse primer,
wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch in a primer relative to one allele of the SNV target but a 3’ double mismatch relative to another allele of the SNV target and specifically amplifies the one allele of the SNV target, and the another of the at least two primer pairs specifically amplifies the another allele of the SNV target, and wherein at least one of the SNV targets is not a cancer-specific SNV target, or
(2) for a plurality of SNV targets performing a sequencing-based assay on the sample, or portion thereof, and wherein at least one of the SNV targets is not a cancer-specific SNV target, and 
obtaining or providing results from the amplification-based quantification or sequencing-based assay to determine the amount of non-native nucleic acids and/or the background, noise or discordance QC in the sample”.

Claim 8 of copending Application No. 17/093,298 recites: 
“method of assessing an amount of non-native nucleic acids in a sample from a subject at risk of, having or suspected of having cancer and/or noise, background or discordance QC, 
the sample comprising non-native and native nucleic acids, 
the method comprising:
(1) obtaining results from an amplification-based quantification assay performed on the sample, or portion thereof, wherein the assay comprises amplification of a plurality of single nucleotide variant (SNV) targets with at least two primer pairs for each of the SNV targets, 
wherein each primer pair comprises a forward primer and a reverse primer, wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch in a primer relative to one allele of the SNV target but a 3’ double mismatch relative to another allele of the SNV target and specifically amplifies the one allele of the SNV target, and 
another of the at least two primer pairs specifically amplifies the another allele of the SNV target, and wherein at least one of the SNV targets is not a cancer-specific SNV informative target, or 
(2) obtaining results from a sequencing-based assay performed on the sample, or portion thereof, wherein the assay comprises sequencing of a plurality of SNV targets, and wherein at least one of the SNV targets is not a cancer-specific SNV informative target, and 
assessing the amount of non-native nucleic acids and/or noise, background or discordance QC based on the results”.

Although the claims are not identical, they are not patentably distinct from each other.

Both the method of the instant claims and the claims of copending Application No. 17/093,298 require the assessment of an amount of non-native cell-free DNA in sample from a subject.

Veselovska teach it matter of routine practice in the art to screen the maternal plasma for fetal/non-native/donor DNA (see Veselovska., pg 43-44 and Table 8).
Veselovska also teach primers having claimed structure and teach the conventional use of these primers to screen cell-free DNA by mismatch amplification before the effective filing date of the instant invention (see below; reproduced from Table 8 of Veselovska on pg 44).

The forward primers are reproduced below are in the same order as reported in Table 8 of Veselovska.
A mismth    primer 1		TCAGACCCAGACAGTATGTCTCCAA
G mismth    primer 2		TCAGACCCAGACAGTATGTCTCCAG
A matched  primer 3		TCAGACCCAGACAGTATGTCTCCCA
G matched  primer 4		TCAGACCCAGACAGTATGTCTCCCG

Veselovska teach the “A mismth primer 1” (3’ AA) that comprises a 3’ penultimate mismatch relative to “A matched primer 3” (3’ CA) but a 3’ double mismatch relative to “G matched primer 4” (3’ end CG).
Veselovska teach the “A mismth primer 3” (3’ CA) that comprises a 3’ penultimate mismatch relative to “A matched primer 1” (3’ AA) but a 3’ double mismatch relative to “G mismth primer 2” (3’ end AG).


    PNG
    media_image2.png
    644
    794
    media_image2.png
    Greyscale


Lecomte teach that the prior art contemplated assessing more than 6 SNV targets AND using for each one SNV targets, a primer set comprising two primer pairs, for a first primer pair, the first primer specifically amplifies a first SNV target, said first primer comprises a 3’ penultimate mismatch relative to a second SNV target, but a 3’ double mismatch relative to a third SNV target, 
wherein the primer set further comprises a primer pair that specifically amplifies to second SNV.

Lecomte et al. teach a sense KRAS G12S primer (3’ CCA) of Table 1 below which comprises a 3’ penultimate mismatch relative to the KRAS G12A allele of the (3’ TAC) SNV target of Table 1 below, but a 3’ double mismatch relative to KRAS G12V allele of the (3’ TAT) SNV target of Table 1.
Lecomte et al. teach a sense KRAS G12V primer (3’ TAT) of Table 1 comprises a 3’ penultimate mismatch relative to the KRAS G12S allele (3’ CCA) and KRAS G12C allele (3’ CCT), but a 3’ double mismatch relative to KRAS G12R allele of the (3’ CCC) SNV target of Table 1.


    PNG
    media_image3.png
    499
    1157
    media_image3.png
    Greyscale


Wangkumhang et al. teach primer design guidance for primers having the claimed structures (entire document).

Veselovska and Taira et al. teach that the amount of donor cfDNA/ mutant cfDNA of a sample was already provided as an absolute value, a relative value or a ratio or percentage of donor-specific cell-free DNA to subject cell-free DNA or total cell-free DNA.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the methods of copending Patent No. 17/093,298 and determine the amount of donor-specific cell free DNA in a sample also containing subject cell-free DNA, by performing the (MASA) amplification-based quantification assay as taught by Veselovska and/or Lecomte et al. with primers designed with guidance provided by Wangkumhang. 
Veselovska and/or Lecomte et al. show the applicability of these types of mismatch primers for non-invasive amplification of a plurality of SNV targets in sample of a subject for determining the amount of non-native/donor cell-free DNA of a subject’s sample. 

This is a provisional nonstatutory double patenting rejection.

Claims 1-4 and 8-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 7-9, 13-14, 34, 38 of copending Application No. 15/570,560 in view of Veselovska (2011, Thesis, Dept of Genetics and Microbiol., pp 1-104: newly cited) and Lecomte et al. (2002, International journal of cancer, 100(5), pp.542-548: previously cited), Wangkumhang et al. (2007, BMC genomics, 8(1), pp.1-9: newly cited) and Taira et al. (2011, Clinica chimica acta, 412(1-2), pp.53-58: newly cited).

The instant claim 1 recites “method of assessing an amount of donor-specific cell- free DNA in a sample from a subject, the sample comprising donor-specific and subject cell-free DNA, 
the method comprising:
for each of at least 6 single nucleotide variant (SNV) informative targets, 
performing an amplification-based quantification assay on the sample, or portion thereof, with at least two primer pairs, wherein each primer pair comprises a forward primer and a reverse primer,
wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch in a primer relative to one allele of the SNV target but a 3’ double mismatch relative to another allele of the SNV target and specifically amplifies the one allele of the SNV target, 
and the another of the at least two primer pairs specifically amplifies the another allele of the SNV target, and 
obtaining or providing results from the amplification-based quantification assays to determine the amount of donor-specific cell-free DNA in the sample”.

Claim 1 of copending Application No. 15/570,560 recites: 
“method of assessing an amount of donor-specific cell- free DNA in a sample from a subject, the sample comprising donor-specific and subject cell-free DNA, 
the method comprising:
for each of a plurality of single nucleotide variant (SNV) targets, 
performing an amplification-based quantification assay on the sample, or portion thereof, with at least two primer pairs, wherein each primer pair comprises a forward primer and a reverse primer,
wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch in a primer relative to one allele of the SNV target but a 3’ double mismatch relative to another allele of the SNV target and specifically amplifies the one allele of the SNV target, and 
another of the at least two primer pairs specifically amplifies the another allele of the SNV target,
selecting informative results from the amplification-based quantification assay, and 
determining the amount of donor-specific cell-free DNA in the sample from the informative results”.

Although the claims are not identical, they are not patentably distinct from each other.

Both the method of the instant claims and the claims of copending Application No. 15/570,560 require the assessment of an amount of donor-specific cell-free DNA in sample comprising donor-specific and subject cell-free DNA.

The difference in the claims are that 16097443 are directed to assessing at least six SNV target of an allele.

Veselovska teach it matter of routine practice in the art to screen the maternal plasma for fetal/donor DNA (see Veselovska., pg 43-44 and Table 8).
Veselovska also teach primers having claimed structure and teach the conventional use of these primers for mismatch amplification before the effective filing date of the instant invention (see below; reproduced from Table 8 of Veselovska on pg 44).

The forward primers are reproduced below are in the same order as reported in Table 8 of Veselovska.
A mismth    primer 1		TCAGACCCAGACAGTATGTCTCCAA
G mismth    primer 2		TCAGACCCAGACAGTATGTCTCCAG
A matched  primer 3		TCAGACCCAGACAGTATGTCTCCCA
G matched  primer 4		TCAGACCCAGACAGTATGTCTCCCG

Veselovska teach the “A mismth primer 1” (3’ AA) that comprises a 3’ penultimate mismatch relative to “A matched primer 3” (3’ CA) but a 3’ double mismatch relative to “G matched primer 4” (3’ end CG).
Veselovska teach the “A mismth primer 3” (3’ CA) that comprises a 3’ penultimate mismatch relative to “A matched primer 1” (3’ AA) but a 3’ double mismatch relative to “G mismth primer 2” (3’ end AG).


    PNG
    media_image2.png
    644
    794
    media_image2.png
    Greyscale


Lecomte teach that the prior art contemplated assessing more than 6 SNV targets AND using for each one SNV targets, a primer set comprising two primer pairs, for a first primer pair, the first primer specifically amplifies a first SNV target, said first primer comprises a 3’ penultimate mismatch relative to a second SNV target, but a 3’ double mismatch relative to a third SNV target, 
wherein the primer set further comprises a primer pair that specifically amplifies to second SNV.

Lecomte et al. teach a sense KRAS G12S primer (3’ CCA) of Table 1 below which comprises a 3’ penultimate mismatch relative to the KRAS G12A allele of the (3’ TAC) SNV target of Table 1 below, but a 3’ double mismatch relative to KRAS G12V allele of the (3’ TAT) SNV target of Table 1.
Lecomte et al. teach a sense KRAS G12V primer (3’ TAT) of Table 1 comprises a 3’ penultimate mismatch relative to the KRAS G12S allele (3’ CCA) and KRAS G12C allele (3’ CCT), but a 3’ double mismatch relative to KRAS G12R allele of the (3’ CCC) SNV target of Table 1.


    PNG
    media_image3.png
    499
    1157
    media_image3.png
    Greyscale


Wangkumhang et al. teach primer design guidance for primers having the claimed structures (entire document).

Veselovska and Taira et al. teach that the amount of donor cfDNA/ mutant cfDNA of a sample was already provided as an absolute value, a relative value or a ratio or percentage of donor-specific cell-free DNA to subject cell-free DNA or total cell-free DNA.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the methods of copending Patent No. 15/570,560 and to determine of the amounts of donor-specific cell free DNA in a sample also containing subject cell-free DNA, by performing the (MASA) amplification-based quantification assay as taught by Veselovska and/or Lecomte et al. with primers designed with guidance provided by Wangkumhang and to provide at least primer sets of primer pairs for assessment of at least six SNV targets on alleles. 
Veselovska and/or Lecomte et al. show the applicability of these types of mismatch primers for non-invasive amplification of a plurality of SNV targets in sample of a subject so as to determine the amount of donor-specific cell-free DNA of a subject’s sample that also contains cell-free subject DNA. 

This is a provisional nonstatutory double patenting rejection.

Claims 1-4 and 8-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 13, 17, 20, 22, 26, 28-31, 35, 39, 43-46, 51 and 85 of copending Application No. 17/493,230 in view of Veselovska (2011, Thesis, Dept of Genetics and Microbiol., pp 1-104: newly cited) and Lecomte et al. (2002, International journal of cancer, 100(5), pp.542-548: previously cited), Wangkumhang et al. (2007, BMC genomics, 8(1), pp.1-9: newly cited) and Taira et al. (2011, Clinica chimica acta, 412(1-2), pp.53-58: newly cited).

The instant claim 1 recites “method of assessing an amount of donor-specific cell- free DNA in a sample from a subject, the sample comprising donor-specific and subject cell-free DNA, 
the method comprising:
for each of at least 6 single nucleotide variant (SNV) informative targets, 
performing an amplification-based quantification assay on the sample, or portion thereof, with at least two primer pairs, wherein each primer pair comprises a forward primer and a reverse primer,
wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch in a primer relative to one allele of the SNV target but a 3’ double mismatch relative to another allele of the SNV target and specifically amplifies the one allele of the SNV target, 
and the another of the at least two primer pairs specifically amplifies the another allele of the SNV target, and 
obtaining or providing results from the amplification-based quantification assays to determine the amount of donor-specific cell-free DNA in the sample”.

Claim 1 of copending Application No. 17/493,230 recites: 
“method of assessing a sample from a transplant subject, 
the method comprising:
(a) determining an amount of donor-specific cell-free DNA (DS cf-DNA) in a sample from the subject, wherein the subject has or is suspected of having a cellular rejection grade, such as of CR1, CR2 or lower, CR1 or greater, or CR2 or greater; and
(b) reporting and/or recording the amount of DS cf-DNA”.

Although the claims are not identical, they are not patentably distinct from each other.

Both the method of the instant claims and the claims of copending Application No. 17/493,230 require determining an amount of donor-specific cell-free DNA in sample from a subject.

Veselovska teach it matter of routine practice in the art to screen the maternal plasma for cell free fetal/donor DNA (see Veselovska., pg 43-44 and Table 8).
Veselovska also teach primers having claimed structure and teach the conventional use of these primers for mismatch amplification before the effective filing date of the instant invention (see below; reproduced from Table 8 of Veselovska on pg 44).

The forward primers are reproduced below are in the same order as reported in Table 8 of Veselovska.
A mismth    primer 1		TCAGACCCAGACAGTATGTCTCCAA
G mismth    primer 2		TCAGACCCAGACAGTATGTCTCCAG
A matched  primer 3		TCAGACCCAGACAGTATGTCTCCCA
G matched  primer 4		TCAGACCCAGACAGTATGTCTCCCG

Veselovska teach the “A mismth primer 1” (3’ AA) that comprises a 3’ penultimate mismatch relative to “A matched primer 3” (3’ CA) but a 3’ double mismatch relative to “G matched primer 4” (3’ end CG).
Veselovska teach the “A mismth primer 3” (3’ CA) that comprises a 3’ penultimate mismatch relative to “A matched primer 1” (3’ AA) but a 3’ double mismatch relative to “G mismth primer 2” (3’ end AG).


    PNG
    media_image2.png
    644
    794
    media_image2.png
    Greyscale


Lecomte teach that the prior art contemplated assessing more than 6 SNV targets AND using for each one SNV targets, a primer set comprising two primer pairs, for a first primer pair, the first primer specifically amplifies a first SNV target, said first primer comprises a 3’ penultimate mismatch relative to a second SNV target, but a 3’ double mismatch relative to a third SNV target, 
wherein the primer set further comprises a primer pair that specifically amplifies to second SNV.

Lecomte et al. teach a sense KRAS G12S primer (3’ CCA) of Table 1 below which comprises a 3’ penultimate mismatch relative to the KRAS G12A allele of the (3’ TAC) SNV target of Table 1 below, but a 3’ double mismatch relative to KRAS G12V allele of the (3’ TAT) SNV target of Table 1.
Lecomte et al. teach a sense KRAS G12V primer (3’ TAT) of Table 1 comprises a 3’ penultimate mismatch relative to the KRAS G12S allele (3’ CCA) and KRAS G12C allele (3’ CCT), but a 3’ double mismatch relative to KRAS G12R allele of the (3’ CCC) SNV target of Table 1.


    PNG
    media_image3.png
    499
    1157
    media_image3.png
    Greyscale


Wangkumhang et al. teach primer design guidance for primers having the claimed structures (entire document).

Veselovska and Taira et al. teach that the amount of donor cfDNA/ mutant cfDNA of a sample was already provided as an absolute value, a relative value or a ratio or percentage of donor-specific cell-free DNA to subject cell-free DNA or total cell-free DNA.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the methods of copending Patent No. 17/493,230 so as to determine of the amounts of donor-specific cell free DNA in a sample also containing subject cell-free DNA, by performing the (MASA) amplification-based quantification assay as taught by Veselovska and/or Lecomte et al. with primers designed with guidance provided by Wangkumhang. 
Veselovska and/or Lecomte et al. show the applicability of these types of mismatch primers for non-invasive amplification of a plurality of SNV targets in sample of a subject so as to determine the amount of donor-specific cell-free DNA of a subject’s sample. 

This is a provisional nonstatutory double patenting rejection.

Claims 1-4 and 8-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 48, 82, 104, 158 of copending Application No. 16/666,210 in view of Veselovska (2011, Thesis, Dept of Genetics and Microbiol., pp 1-104: newly cited) and Lecomte et al. (2002, International journal of cancer, 100(5), pp.542-548: previously cited), Wangkumhang et al. (2007, BMC genomics, 8(1), pp.1-9: newly cited) and Taira et al. (2011, Clinica chimica acta, 412(1-2), pp.53-58: newly cited).

The instant claim 1 recites “method of assessing an amount of donor-specific cell- free DNA in a sample from a subject, the sample comprising donor-specific and subject cell-free DNA, 
the method comprising:
for each of at least 6 single nucleotide variant (SNV) informative targets, 
performing an amplification-based quantification assay on the sample, or portion thereof, with at least two primer pairs, wherein each primer pair comprises a forward primer and a reverse primer,
wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch in a primer relative to one allele of the SNV target but a 3’ double mismatch relative to another allele of the SNV target and specifically amplifies the one allele of the SNV target, 
and the another of the at least two primer pairs specifically amplifies the another allele of the SNV target, and 
obtaining or providing results from the amplification-based quantification assays to determine the amount of donor-specific cell-free DNA in the sample”.

Claim 1 of copending Application No. 16/666,210 recites: 
“method of assessing a risk in a subject, the method comprising:
analyzing nucleic acids from cell-free DNA extracted from a biological sample obtained from the subject to identify a plurality of loci, 
the nucleic acids comprising first nucleic acids of the subject and second nucleic acids not native to the subject;
determining an allele of each of the plurality of loci;
selecting at least one informative locus from the plurality of loci based on the determining of the allele;
calculating an estimated allele frequency of a first allele at the at least one informative locus using a statistical distribution;
determining an amount of cell-free DNA not native to the subject in the cell-free DNA based on the estimated allele frequency; and
determining a risk in the subject based on the determined amount of the cell-free DNA not native to the subject in the cell-free DNA”.

Although the claims are not identical, they are not patentably distinct from each other.

Both the method of the instant claims and the claims of copending Application No. 16/666,210 require determining an amount of non-native cell-free DNA in sample from a subject.

Veselovska teach it matter of routine practice in the art to screen the maternal plasma for fetal/non-native/donor cell free DNA (see Veselovska., pg 43-44 and Table 8).
Veselovska also teach primers having the claimed structure and teach the conventional use of these primers for mismatch amplification before the effective filing date of the instant invention (see below; reproduced from Table 8 of Veselovska on pg 44).

The forward primers are reproduced below are in the same order as reported in Table 8 of Veselovska.
A mismth    primer 1		TCAGACCCAGACAGTATGTCTCCAA
G mismth    primer 2		TCAGACCCAGACAGTATGTCTCCAG
A matched  primer 3		TCAGACCCAGACAGTATGTCTCCCA
G matched  primer 4		TCAGACCCAGACAGTATGTCTCCCG

Veselovska teach the “A mismth primer 1” (3’ AA) that comprises a 3’ penultimate mismatch relative to “A matched primer 3” (3’ CA) but a 3’ double mismatch relative to “G matched primer 4” (3’ end CG).
Veselovska teach the “A mismth primer 3” (3’ CA) that comprises a 3’ penultimate mismatch relative to “A matched primer 1” (3’ AA) but a 3’ double mismatch relative to “G mismth primer 2” (3’ end AG).


    PNG
    media_image2.png
    644
    794
    media_image2.png
    Greyscale


Lecomte teach that the prior art contemplated assessing more than 6 SNV targets AND using for each one SNV targets, a primer set comprising two primer pairs, for a first primer pair, the first primer specifically amplifies a first SNV target, said first primer comprises a 3’ penultimate mismatch relative to a second SNV target, but a 3’ double mismatch relative to a third SNV target, 
wherein the primer set further comprises a primer pair that specifically amplifies to second SNV.

Lecomte et al. teach a sense KRAS G12S primer (3’ CCA) of Table 1 below which comprises a 3’ penultimate mismatch relative to the KRAS G12A allele of the (3’ TAC) SNV target of Table 1 below, but a 3’ double mismatch relative to KRAS G12V allele of the (3’ TAT) SNV target of Table 1.
Lecomte et al. teach a sense KRAS G12V primer (3’ TAT) of Table 1 comprises a 3’ penultimate mismatch relative to the KRAS G12S allele (3’ CCA) and KRAS G12C allele (3’ CCT), but a 3’ double mismatch relative to KRAS G12R allele of the (3’ CCC) SNV target of Table 1.


    PNG
    media_image3.png
    499
    1157
    media_image3.png
    Greyscale


Wangkumhang et al. teach primer design guidance for primers having the claimed structures (entire document).

Veselovska and Taira et al. teach that the amount of donor cfDNA/ mutant cfDNA of a sample was already provided as an absolute value, a relative value or a ratio or percentage of donor-specific cell-free DNA to subject cell-free DNA or total cell-free DNA.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the methods of copending Patent No. 16/666,210 so as to determine of the amount of donor-specific cell free DNA in a sample also containing subject cell-free DNA, by performing the (MASA) amplification-based quantification assay as taught by Veselovska and/or Lecomte et al. with primers designed with guidance provided by Wangkumhang. 
Veselovska and/or Lecomte et al. show the applicability of these types of mismatch primers for non-invasive amplification of a plurality of SNV targets in sample of a subject so as to determine the amount of donor-specific cell-free DNA of a subject’s sample. 

This is a provisional nonstatutory double patenting rejection.

Claims 1-4 and 8-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 48, 82, 104 and 158 of copending Application No. 16/504,469 in view of Veselovska (2011, Thesis, Dept of Genetics and Microbiol., pp 1-104: newly cited) and Lecomte et al. (2002, International journal of cancer, 100(5), pp.542-548: previously cited), Wangkumhang et al. (2007, BMC genomics, 8(1), pp.1-9: newly cited) and Taira et al. (2011, Clinica chimica acta, 412(1-2), pp.53-58: newly cited).

The instant claim 1 recites “method of assessing an amount of donor-specific cell- free DNA in a sample from a subject, the sample comprising donor-specific and subject cell-free DNA, 
the method comprising:
for each of at least 6 single nucleotide variant (SNV) informative targets, 
performing an amplification-based quantification assay on the sample, or portion thereof, with at least two primer pairs, wherein each primer pair comprises a forward primer and a reverse primer,
wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch in a primer relative to one allele of the SNV target but a 3’ double mismatch relative to another allele of the SNV target and specifically amplifies the one allele of the SNV target, 
and the another of the at least two primer pairs specifically amplifies the another allele of the SNV target, and 
obtaining or providing results from the amplification-based quantification assays to determine the amount of donor-specific cell-free DNA in the sample”.

Claim 1 of copending Application No. 16/504,469 recites: 
“method of assessing a risk in a subject, 
the method comprising:
analyzing nucleic acids from cell-free DNA extracted from a biological sample obtained from the subject to identify a plurality of loci, the nucleic acids comprising first nucleic acids of the subject and second nucleic acids not native to the subject;
determining an allele of each of the plurality of loci;
selecting at least one informative locus from the plurality of loci based on the determining of the allele calculating an estimated allele frequency of a first allele at the at least one informative locus using a statistical distribution;
determining an amount of cell-free DNA not native to the subject in the cell-free DNA based on the estimated allele frequency; and
determining a risk in the subject based on the determined amount of the cell-free DNA not native to the subject in the cell-free DNA”.

Although the claims are not identical, they are not patentably distinct from each other.

Both the method of the instant claims and the claims of copending Application No. 16/504,469 require the determining of an amount of non-native cell-free DNA in sample from a subject.

Veselovska teach it matter of routine practice in the art to screen the maternal plasma for fetal DNA (see Veselovska., pg 43-44 and Table 8).
Veselovska also teach primers having claimed structure and teach the conventional use of these primers for mismatch amplification before the effective filing date of the instant invention (see below; reproduced from Table 8 of Veselovska on pg 44).

The forward primers are reproduced below are in the same order as reported in Table 8 of Veselovska.
A mismth    primer 1		TCAGACCCAGACAGTATGTCTCCAA
G mismth    primer 2		TCAGACCCAGACAGTATGTCTCCAG
A matched  primer 3		TCAGACCCAGACAGTATGTCTCCCA
G matched  primer 4		TCAGACCCAGACAGTATGTCTCCCG

Veselovska teach the “A mismth primer 1” (3’ AA) that comprises a 3’ penultimate mismatch relative to “A matched primer 3” (3’ CA) but a 3’ double mismatch relative to “G matched primer 4” (3’ end CG).
Veselovska teach the “A mismth primer 3” (3’ CA) that comprises a 3’ penultimate mismatch relative to “A matched primer 1” (3’ AA) but a 3’ double mismatch relative to “G mismth primer 2” (3’ end AG).


    PNG
    media_image2.png
    644
    794
    media_image2.png
    Greyscale


Lecomte teach that the prior art contemplated assessing more than 6 SNV targets AND using for each one SNV targets, a primer set comprising two primer pairs, for a first primer pair, the first primer specifically amplifies a first SNV target, said first primer comprises a 3’ penultimate mismatch relative to a second SNV target, but a 3’ double mismatch relative to a third SNV target, 
wherein the primer set further comprises a primer pair that specifically amplifies to second SNV.

Lecomte et al. teach a sense KRAS G12S primer (3’ CCA) of Table 1 below which comprises a 3’ penultimate mismatch relative to the KRAS G12A allele of the (3’ TAC) SNV target of Table 1 below, but a 3’ double mismatch relative to KRAS G12V allele of the (3’ TAT) SNV target of Table 1.
Lecomte et al. teach a sense KRAS G12V primer (3’ TAT) of Table 1 comprises a 3’ penultimate mismatch relative to the KRAS G12S allele (3’ CCA) and KRAS G12C allele (3’ CCT), but a 3’ double mismatch relative to KRAS G12R allele of the (3’ CCC) SNV target of Table 1.


    PNG
    media_image3.png
    499
    1157
    media_image3.png
    Greyscale


Wangkumhang et al. teach primer design guidance for primers having the claimed structures (entire document).

Veselovska and Taira et al. teach that the amount of donor cfDNA/ mutant cfDNA of a sample was already provided as an absolute value, a relative value or a ratio or percentage of donor-specific cell-free DNA to subject cell-free DNA or total cell-free DNA.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the methods of copending Patent No. 16/504,469 so as to determine of the amounts of donor-specific cell free DNA in a sample also containing subject cell-free DNA obtained from a subject, by performing the (MASA) amplification-based quantification assay as taught by Veselovska and/or Lecomte et al. with primers designed with guidance provided by Wangkumhang. 
Veselovska and/or Lecomte et al. show the applicability of these types of mismatch primers for non-invasive amplification of a plurality of SNV targets in sample of a subject so as to determine the amount of non-native cell-free DNA of a subject’s sample. 

This is a provisional nonstatutory double patenting rejection.


Claims 1-4 and 8-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 51-70 of copending Application No. 17/349,041 in view of Veselovska (2011, Thesis, Dept of Genetics and Microbiol., pp 1-104: newly cited) and Lecomte et al. (2002, International journal of cancer, 100(5), pp.542-548: previously cited), Wangkumhang et al. (2007, BMC genomics, 8(1), pp.1-9: newly cited) and Taira et al. (2011, Clinica chimica acta, 412(1-2), pp.53-58: newly cited).

The instant claim 1 recites “method of assessing an amount of donor-specific cell- free DNA in a sample from a subject, the sample comprising donor-specific and subject cell-free DNA, 
the method comprising:
for each of at least 6 single nucleotide variant (SNV) informative targets, 
performing an amplification-based quantification assay on the sample, or portion thereof, with at least two primer pairs, wherein each primer pair comprises a forward primer and a reverse primer,
wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch in a primer relative to one allele of the SNV target but a 3’ double mismatch relative to another allele of the SNV target and specifically amplifies the one allele of the SNV target, 
and the another of the at least two primer pairs specifically amplifies the another allele of the SNV target, and 
obtaining or providing results from the amplification-based quantification assays to determine the amount of donor-specific cell-free DNA in the sample”.

Claim 51 of copending Application No. 17/349,041 recites: 
“method of assessing a risk in a subject, 
the method comprising:
(a) obtaining an amount of total cell-free DNA (cf-DNA) in a sample from the subject; and
(b) reporting and/or recording the amount of total cf-DNA”.

Although the claims are not identical, they are not patentably distinct from each other.

Both the method of the instant claims and the claims of copending Application No. 17/349,041 require the obatining an amount of cell-free DNA in sample from a subject.

Veselovska teach it matter of routine practice in the art to screen the maternal plasma for fetal DNA (see Veselovska., pg 43-44 and Table 8).
Veselovska also teach primers having claimed structure and teach the conventional use of these primers for mismatch amplification before the effective filing date of the instant invention (see below; reproduced from Table 8 of Veselovska on pg 44).

The forward primers are reproduced below are in the same order as reported in Table 8 of Veselovska.
A mismth    primer 1		TCAGACCCAGACAGTATGTCTCCAA
G mismth    primer 2		TCAGACCCAGACAGTATGTCTCCAG
A matched  primer 3		TCAGACCCAGACAGTATGTCTCCCA
G matched  primer 4		TCAGACCCAGACAGTATGTCTCCCG

Veselovska teach the “A mismth primer 1” (3’ AA) that comprises a 3’ penultimate mismatch relative to “A matched primer 3” (3’ CA) but a 3’ double mismatch relative to “G matched primer 4” (3’ end CG).
Veselovska teach the “A mismth primer 3” (3’ CA) that comprises a 3’ penultimate mismatch relative to “A matched primer 1” (3’ AA) but a 3’ double mismatch relative to “G mismth primer 2” (3’ end AG).


    PNG
    media_image2.png
    644
    794
    media_image2.png
    Greyscale


Lecomte teach that the prior art contemplated assessing more than 6 SNV targets AND using for each one SNV targets, a primer set comprising two primer pairs, for a first primer pair, the first primer specifically amplifies a first SNV target, said first primer comprises a 3’ penultimate mismatch relative to a second SNV target, but a 3’ double mismatch relative to a third SNV target, 
wherein the primer set further comprises a primer pair that specifically amplifies to second SNV.

Lecomte et al. teach a sense KRAS G12S primer (3’ CCA) of Table 1 below which comprises a 3’ penultimate mismatch relative to the KRAS G12A allele of the (3’ TAC) SNV target of Table 1 below, but a 3’ double mismatch relative to KRAS G12V allele of the (3’ TAT) SNV target of Table 1.
Lecomte et al. teach a sense KRAS G12V primer (3’ TAT) of Table 1 comprises a 3’ penultimate mismatch relative to the KRAS G12S allele (3’ CCA) and KRAS G12C allele (3’ CCT), but a 3’ double mismatch relative to KRAS G12R allele of the (3’ CCC) SNV target of Table 1.


    PNG
    media_image3.png
    499
    1157
    media_image3.png
    Greyscale


Wangkumhang et al. teach primer design guidance for primers having the claimed structures (entire document).

Veselovska and Taira et al. teach that the amount of donor cfDNA/ mutant cfDNA of a sample was already provided as an absolute value, a relative value or a ratio or percentage of donor-specific cell-free DNA to subject cell-free DNA or total cell-free DNA.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the methods of copending Patent No. 17/349,041 so as to determine of the amounts of donor-specific cell free DNA in a sample also containing subject cell-free DNA by performing the (MASA) amplification-based quantification assay as taught by Veselovska and/or Lecomte et al. with primers designed with guidance provided by Wangkumhang. 
Veselovska and/or Lecomte et al. show the applicability of these types of mismatch primers for non-invasive amplification of a plurality of SNV targets in sample of a subject so as to obtain an amount of cell-free DNA of a subject’s sample. 

This is a provisional nonstatutory double patenting rejection.

Claims 1-4 and 8-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12, 16, 103-106 of copending Application No. 16/347/180 in view of Veselovska (2011, Thesis, Dept of Genetics and Microbiol., pp 1-104: newly cited) and Lecomte et al. (2002, International journal of cancer, 100(5), pp.542-548: previously cited), Wangkumhang et al. (2007, BMC genomics, 8(1), pp.1-9: newly cited) and Taira et al. (2011, Clinica chimica acta, 412(1-2), pp.53-58: newly cited).

The instant claim 1 recites “method of assessing an amount of donor-specific cell- free DNA in a sample from a subject, the sample comprising donor-specific and subject cell-free DNA, 
the method comprising:
for each of at least 6 single nucleotide variant (SNV) informative targets, 
performing an amplification-based quantification assay on the sample, or portion thereof, with at least two primer pairs, wherein each primer pair comprises a forward primer and a reverse primer,
wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch in a primer relative to one allele of the SNV target but a 3’ double mismatch relative to another allele of the SNV target and specifically amplifies the one allele of the SNV target, 
and the another of the at least two primer pairs specifically amplifies the another allele of the SNV target, and 
obtaining or providing results from the amplification-based quantification assays to determine the amount of donor-specific cell-free DNA in the sample”.

Claim 51 of copending Application No. 16/347, 180 recites: 
“method for preparing a preparation of amplified DNA from one or more samples from a subject, 
wherein the one or more samples comprise a blood, plasma or serum sample obtained from the subject at a first time point, comprising: 
(a) extracting cell-free DNA from the blood, plasma or serum sample; 
(b) determining a value for the amount of total cell-free DNA in the blood, plasma or serum sample; 
(c) preparing a preparation of amplified DNA by performing multiplexed PCR amplification on the cell-free DNA extracted from the blood, plasma or serum sample or DNA derived therefrom to amplify 50 to 400 SNV or SNP target loci; and 
(d) analyzing the preparation of amplified DNA obtained in (c) and determining a value for the amount of specific cell-free DNA in one or more samples from the subject,
wherein the subject is a transplant recipient, 
wherein the specific cell-free DNA is donor- specific cell-free DNA”.

Although the claims are not identical, they are not patentably distinct from each other.

Both the method of the instant claims and the claims of copending Application No. 16/347,180 require determining a value for the amount of total cell-free DNA in a sample.

Veselovska teach it matter of routine practice in the art to screen the maternal plasma for fetal DNA (see Veselovska., pg 43-44 and Table 8).
Veselovska also teach primers having claimed structure and teach the conventional use of these primers for mismatch amplification before the effective filing date of the instant invention (see below; reproduced from Table 8 of Veselovska on pg 44).

The forward primers are reproduced below are in the same order as reported in Table 8 of Veselovska.
A mismth    primer 1		TCAGACCCAGACAGTATGTCTCCAA
G mismth    primer 2		TCAGACCCAGACAGTATGTCTCCAG
A matched  primer 3		TCAGACCCAGACAGTATGTCTCCCA
G matched  primer 4		TCAGACCCAGACAGTATGTCTCCCG

Veselovska teach the “A mismth primer 1” (3’ AA) that comprises a 3’ penultimate mismatch relative to “A matched primer 3” (3’ CA) but a 3’ double mismatch relative to “G matched primer 4” (3’ end CG).
Veselovska teach the “A mismth primer 3” (3’ CA) that comprises a 3’ penultimate mismatch relative to “A matched primer 1” (3’ AA) but a 3’ double mismatch relative to “G mismth primer 2” (3’ end AG).


    PNG
    media_image2.png
    644
    794
    media_image2.png
    Greyscale


Lecomte teach that the prior art contemplated assessing more than 6 SNV targets AND using for each one SNV targets, a primer set comprising two primer pairs, for a first primer pair, the first primer specifically amplifies a first SNV target, said first primer comprises a 3’ penultimate mismatch relative to a second SNV target, but a 3’ double mismatch relative to a third SNV target, 
wherein the primer set further comprises a primer pair that specifically amplifies to second SNV.

Lecomte et al. teach a sense KRAS G12S primer (3’ CCA) of Table 1 below which comprises a 3’ penultimate mismatch relative to the KRAS G12A allele of the (3’ TAC) SNV target of Table 1 below, but a 3’ double mismatch relative to KRAS G12V allele of the (3’ TAT) SNV target of Table 1.
Lecomte et al. teach a sense KRAS G12V primer (3’ TAT) of Table 1 comprises a 3’ penultimate mismatch relative to the KRAS G12S allele (3’ CCA) and KRAS G12C allele (3’ CCT), but a 3’ double mismatch relative to KRAS G12R allele of the (3’ CCC) SNV target of Table 1.


    PNG
    media_image3.png
    499
    1157
    media_image3.png
    Greyscale


Wangkumhang et al. teach primer design guidance for primers having the claimed structures (entire document).

Veselovska and Taira et al. teach that the amount of donor cfDNA/ mutant cfDNA of a sample was already provided as an absolute value, a relative value or a ratio or percentage of donor-specific cell-free DNA to subject cell-free DNA or total cell-free DNA.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the methods of copending Patent No. 16/347,180 so as to determine of the amounts of donor-specific cell free DNA in a sample also containing subject cell-free DNA by performing the (MASA) amplification-based quantification assay as taught by Veselovska and/or Lecomte et al. with primers designed with guidance provided by Wangkumhang. 
Veselovska and/or Lecomte et al. show the applicability of these types of mismatch primers for non-invasive amplification of a plurality of SNV targets in sample of a subject so as to determine an amount of cell-free DNA of a subject’s sample. 

This is a provisional nonstatutory double patenting rejection.

Claims 1-4 and 8-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, 10, 15, 18, 21-22 of copending Application No. 16/623,707 in view of Veselovska (2011, Thesis, Dept of Genetics and Microbiol., pp 1-104: newly cited) and Lecomte et al. (2002, International journal of cancer, 100(5), pp.542-548: previously cited), Wangkumhang et al. (2007, BMC genomics, 8(1), pp.1-9: newly cited) and Taira et al. (2011, Clinica chimica acta, 412(1-2), pp.53-58: newly cited).

The instant claim 1 recites “method of assessing an amount of donor-specific cell- free DNA in a sample from a subject, the sample comprising donor-specific and subject cell-free DNA, 
the method comprising:
for each of at least 6 single nucleotide variant (SNV) informative targets, 
performing an amplification-based quantification assay on the sample, or portion thereof, with at least two primer pairs, wherein each primer pair comprises a forward primer and a reverse primer,
wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch in a primer relative to one allele of the SNV target but a 3’ double mismatch relative to another allele of the SNV target and specifically amplifies the one allele of the SNV target, 
and the another of the at least two primer pairs specifically amplifies the another allele of the SNV target, and 
obtaining or providing results from the amplification-based quantification assays to determine the amount of donor-specific cell-free DNA in the sample”.

Claim 51 of copending Application No. 16/623,707 recites: 
“method for preparing a preparation of amplified DNA from a sample from a transplant subject who is a heart transplant recipient, 
the method comprising: 
(a) extracting cell-free DNA from the sample, wherein the sample is a blood, plasma or serum sample;
(b) preparing a preparation of amplified DNA by performing PCR amplification on the cell-free DNA obtained in (a); and 
(c) analyzing the preparation of amplified DNA obtained in (b) to quantify determining an amount of total cf-DNA in the sample from the subject and determine whether the amount of total cf-DNA exceeds a threshold total cf-DNA value of about 8 ng/mL or more”.

Although the claims are not identical, they are not patentably distinct from each other.

Both the method of the instant claims and the claims of copending Application No. 16/623,707 require step or performing PCR amplification on cell-free DNA and a step that quantifies an amount of cell-free DNA in sample from a subject.

Veselovska teach it matter of routine practice in the art to screen the maternal plasma for fetal DNA (see Veselovska., pg 43-44 and Table 8).
Veselovska also teach primers having claimed structure and teach the conventional use of these primers for mismatch amplification before the effective filing date of the instant invention (see below; reproduced from Table 8 of Veselovska on pg 44).

The forward primers are reproduced below are in the same order as reported in Table 8 of Veselovska.
A mismth    primer 1		TCAGACCCAGACAGTATGTCTCCAA
G mismth    primer 2		TCAGACCCAGACAGTATGTCTCCAG
A matched  primer 3		TCAGACCCAGACAGTATGTCTCCCA
G matched  primer 4		TCAGACCCAGACAGTATGTCTCCCG

Veselovska teach the “A mismth primer 1” (3’ AA) that comprises a 3’ penultimate mismatch relative to “A matched primer 3” (3’ CA) but a 3’ double mismatch relative to “G matched primer 4” (3’ end CG).
Veselovska teach the “A mismth primer 3” (3’ CA) that comprises a 3’ penultimate mismatch relative to “A matched primer 1” (3’ AA) but a 3’ double mismatch relative to “G mismth primer 2” (3’ end AG).


    PNG
    media_image2.png
    644
    794
    media_image2.png
    Greyscale


Lecomte teach that the prior art contemplated assessing more than 6 SNV targets AND using for each one SNV targets, a primer set comprising two primer pairs, for a first primer pair, the first primer specifically amplifies a first SNV target, said first primer comprises a 3’ penultimate mismatch relative to a second SNV target, but a 3’ double mismatch relative to a third SNV target, 
wherein the primer set further comprises a primer pair that specifically amplifies to second SNV.

Lecomte et al. teach a sense KRAS G12S primer (3’ CCA) of Table 1 below which comprises a 3’ penultimate mismatch relative to the KRAS G12A allele of the (3’ TAC) SNV target of Table 1 below, but a 3’ double mismatch relative to KRAS G12V allele of the (3’ TAT) SNV target of Table 1.
Lecomte et al. teach a sense KRAS G12V primer (3’ TAT) of Table 1 comprises a 3’ penultimate mismatch relative to the KRAS G12S allele (3’ CCA) and KRAS G12C allele (3’ CCT), but a 3’ double mismatch relative to KRAS G12R allele of the (3’ CCC) SNV target of Table 1.


    PNG
    media_image3.png
    499
    1157
    media_image3.png
    Greyscale


Wangkumhang et al. teach primer design guidance for primers having the claimed structures (entire document).

Veselovska and Taira et al. teach that the amount of donor cfDNA/ mutant cfDNA of a sample was already provided as an absolute value, a relative value or a ratio or percentage of donor-specific cell-free DNA to subject cell-free DNA or total cell-free DNA.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the methods of copending Patent No. 16/623,707 so as to determine the amounts of donor-specific cell free DNA in a sample also containing subject cell-free DNA by performing the (MASA) amplification-based quantification assay as taught by Veselovska and/or Lecomte et al. with primers designed with guidance provided by Wangkumhang. 
Veselovska and/or Lecomte et al. show the applicability of these types of mismatch primers for non-invasive amplification of a plurality of SNV targets in sample of a subject so as to obtain an amount of cell-free DNA of a subject’s sample. 

This is a provisional nonstatutory double patenting rejection.

Claims 1-4 and 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,385,396 in view of Chen et al. (2015, BMJ open, 5(7), e007648 pp 1-8: newly cited), Veselovska (2011, Thesis, Dept of Genetics and Microbiol., pp 1-104: newly cited) and Lecomte et al. (2002, International journal of cancer, 100(5), pp.542-548: previously cited), Wangkumhang et al. (2007, BMC genomics, 8(1), pp.1-9: newly cited) and Taira et al. (2011, Clinica chimica acta, 412(1-2), pp.53-58: newly cited).

Although the claims are not identical, they are not patentably distinct from each other.
Both the method of the instant claims and the claims of the ‘396 patent require determining an amount of cell-free DNA not native to the subject in cell-free DNA.

In contrast to the instant claims, the claims of US patent No. 10,385,396 do not recite: 
for each of at least 6 single nucleotide variant (SNV) informative targets, performing an amplification-based quantification assay on the sample, or portion thereof, with at least two primer pairs,
wherein each primer pair comprises a forward primer and a reverse primer, 
wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch relative to one allele of the SNV target but a 3’ double mismatch relative to another allele of the SNV target and specifically amplifies the one allele of the SNV target, and another of the at least two primer pairs specifically amplifies the another allele of the SNV target.

Chen et al. and Veselovska teach it matter of routine practice in the art to screen the maternal plasma for fetal DNA (see Chen et al., abstract; Veselovska., pg 43-44 and Table 8).

Veselovska particularly teach primers having claimed structure and teach the conventional use of these primers for mismatch amplification before the effective filing date of the instant invention (see below; reproduced from Table 8 of Veselovska on pg 44).

The forward primers are reproduced below are in the same order as reported in Table 8 of Veselovska.
A mismth    primer 1		TCAGACCCAGACAGTATGTCTCCAA
G mismth    primer 2		TCAGACCCAGACAGTATGTCTCCAG
A matched  primer 3		TCAGACCCAGACAGTATGTCTCCCA
G matched  primer 4		TCAGACCCAGACAGTATGTCTCCCG

Veselovska teach the “A mismth primer 1” (3’ AA) that comprises a 3’ penultimate mismatch relative to “A matched primer 3” (3’ CA) but a 3’ double mismatch relative to “G matched primer 4” (3’ end CG).
Veselovska teach the “A mismth primer 3” (3’ CA) that comprises a 3’ penultimate mismatch relative to “A matched primer 1” (3’ AA) but a 3’ double mismatch relative to “G mismth primer 2” (3’ end AG).


    PNG
    media_image2.png
    644
    794
    media_image2.png
    Greyscale


Lecomte et al. teach screening of plasma for KRAS2 mutations in codons 12 and 13 using a mutant allele-specific amplification (MASA) method (abstract and pg 543, right col., 1st two paragraphs and pg 544, all text of section entitled “Detection of tumor-associated DNA in plasma”), said MASA method providing the primer pair sets of Table 1 of pg 543, reproduced below.
For use in each primer pair of a primer set, Lecomte et al. teach use of an antisense KRAS 5’-AATGGTCCTGCACCAGTAATATG-‘3 primer as one primer of each primer pair for all reactions (see pg 543, left col., section entitled “KRAS and p16 alterations detection”).
Lecomte et al. teach a sense KRAS G12S primer of Table 1 which comprises a 3’ penultimate mismatch relative to the KRAS G12A allele of the (ggt>gct) SNV target of Table 1 below, but a 3’ double mismatch relative to KRAS G12V allele of the (ggt>gtt) SNV target of Table 1.


    PNG
    media_image3.png
    499
    1157
    media_image3.png
    Greyscale

Wangkumhang et al. teach primer design guidance for primers having the claimed structures (entire document).

Veselovska and Taira et al. teach that the amount of donor cfDNA/ mutant cfDNA of a sample was already provided as an absolute value, a relative value or a ratio or percentage of donor-specific cell-free DNA to subject cell-free DNA or total cell-free DNA.


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the methods of US. Patent No. 10,385,396 which requires the determining an amount of native and non-native cell-free DNA obtained from a subject, by performing the (MASA) amplification based quantification assay of Veselovska or Lecomte et al. with primers that Veselovska and/or Lecomte et al. teach are suitable to detect the amount of native and non-native cell-free DNA.

Claims 1-4 and 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,472,680 in view of Chen et al. (2015, BMJ open, 5(7), e007648 pp 1-8: newly cited), Veselovska (2011, Thesis, Dept of Genetics and Microbiol., pp 1-104: newly cited) and Lecomte et al. (2002, International journal of cancer, 100(5), pp.542-548: previously cited), Wangkumhang et al. (2007, BMC genomics, 8(1), pp.1-9: newly cited) and Taira et al. (2011, Clinica chimica acta, 412(1-2), pp.53-58: newly cited).

Although the claims are not identical, they are not patentably distinct from each other.
Both the method of the instant claims and the claims of the ‘680 patent require the assessment of an amount of cell-free DNA not native to the subject in cell-free DNA.

In contrast to the instant claims, the claims of US patent No. 10,472,680 do not recite: 
for each of at least 6 single nucleotide variant (SNV) informative targets, performing an amplification-based quantification assay on the sample, or portion thereof, with at least two primer pairs,
wherein each primer pair comprises a forward primer and a reverse primer, 
wherein one of the at least two primer pairs comprises a 3’ penultimate mismatch relative to one allele of the SNV target but a 3’ double mismatch relative to another allele of the SNV target and specifically amplifies the one allele of the SNV target, and another of the at least two primer pairs specifically amplifies the another allele of the SNV target.

Chen et al. and Veselovska teach it matter of routine practice in the art to screen the maternal plasma for fetal DNA (see Chen et al., abstract; Veselovska., pg 43-44 and Table 8).

Veselovska particularly teach primers having claimed structure and teach the conventional use of these primers for mismatch amplification before the effective filing date of the instant invention (see below; reproduced from Table 8 of Veselovska on pg 44).

The forward primers are reproduced below are in the same order as reported in Table 8 of Veselovska.
A mismth    primer 1		TCAGACCCAGACAGTATGTCTCCAA
G mismth    primer 2		TCAGACCCAGACAGTATGTCTCCAG
A matched  primer 3		TCAGACCCAGACAGTATGTCTCCCA
G matched  primer 4		TCAGACCCAGACAGTATGTCTCCCG

Veselovska teach the “A mismth primer 1” (3’ AA) that comprises a 3’ penultimate mismatch relative to “A matched primer 3” (3’ CA) but a 3’ double mismatch relative to “G matched primer 4” (3’ end CG).
Veselovska teach the “A mismth primer 3” (3’ CA) that comprises a 3’ penultimate mismatch relative to “A matched primer 1” (3’ AA) but a 3’ double mismatch relative to “G mismth primer 2” (3’ end AG).


    PNG
    media_image2.png
    644
    794
    media_image2.png
    Greyscale


Lecomte et al. teach it matter of routine practice in the art to screen the plasma for Kirsten rat sarcoma viral oncogene homolog (KRAS2) mutations on codons 12 and 13 of exon 2 of the KRAS gene (see abstract).
Lecomte et al. teach screening of plasma for KRAS2 mutations in codons 12 and 13 using a mutant allele-specific amplification (MASA) method (abstract and pg 543, right col., 1st two paragraphs and pg 544, all text of section entitled “Detection of tumor-associated DNA in plasma”), said MASA method providing the primer pair sets of Table 1 of pg 543, reproduced below.
For use in each primer pair of a primer set, Lecomte et al. teach use of an antisense KRAS 5’-AATGGTCCTGCACCAGTAATATG-‘3 primer as one primer of each primer pair for all reactions (see pg 543, left col., section entitled “KRAS and p16 alterations detection”).
Lecomte et al. teach a sense KRAS G12S primer of Table 1 which comprises a 3’ penultimate mismatch relative to the KRAS G12A allele of the (ggt>gct) SNV target of Table 1 below, but a 3’ double mismatch relative to KRAS G12V allele of the (ggt>gtt) SNV target of Table 1.


    PNG
    media_image3.png
    499
    1157
    media_image3.png
    Greyscale


Wangkumhang et al. teach primer design guidance for primers having the claimed structures (entire document).

Veselovska and Taira et al. teach that the amount of donor cfDNA/ mutant cfDNA of a sample was already provided as an absolute value, a relative value or a ratio or percentage of donor-specific cell-free DNA to subject cell-free DNA or total cell-free DNA.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the methods of US. Patent No. 10,472,680 which provides a step of determining the amount of native and non-native cell-free DNA by performing the (MASA) amplification based quantification assay of Lecomte et al. using primers that Lecomte et al. teach are suitable to determine/detect the amount of native and non-native cell-free DNA.

Conclusion

No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        September 30, 2022